Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 1 of 12 PageID #: 11504




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  SPIRE STL PIPELINE LLC,                      )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:18-CV-1327 SRC/DDN
                                               )
  3.31 ACRES OF LAND, et cet., et al.,         )
                                               )
         Defendant(s).                         )

      REPORT OF THE COMMISSION TO DETERMINE JUST COMPENSATION

 I.     INTRODUCTION

        This is an eminent domain case filed by plaintiff Spire STL Pipeline LLC. Under the

 Natural Gas Act, Spire has the authority to take an easement on private property for the purpose

 of constructing a natural gas pipeline on various parcels of real estate. The Court appointed this

 Commission pursuant to Federal Rule of Civil Procedure 71.1(h)(2) to determine the just

 compensation payable by Spire to each defendant. The subject of this Report and

 Recommendation is the Schaeffer property, also known as Tract No. MO-SC 312.000. The Court

 held an evidentiary hearing on June 21-25, 2021, which all the commissioners attended in-person

 and remotely. At the beginning of the hearing and at the conclusion, the Court instructed the

 Commission as to its duties. In conducting its deliberations, the Commission adhered to the

 Court’s instructions. Those instructions can be found on the Court’s docket.

        After consideration of the testimony, the exhibits offered into evidence, and the

 arguments of counsel for both parties, the Commission makes the following findings in

 accordance with Rule 71.1(h)(2)(D).




                                                   1
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 2 of 12 PageID #: 11505




 II.    RELEVANT STANDARD

        Pursuant to the Court’s instructions, the Commission determined just compensation by

 finding the different between the fair market value of the entire property immediately before it

 was taken on December 17, 2018, and the fair market value of remaining property immediately

 after the taking on December 17, 2018. In determining the fair market value, the Commission

 relied on the highest and best use of the property, meaning the most profitable and advantageous

 use the owner may make of the property interest even if the property interest is presently used for

 a different purpose or is vacant, so long as there is a market demand for such use.

        As the Court instructed, under Missouri law, the defendant landowner has the burden of

 proving by the greater weight of the evidence the amount of just compensation to which the

 landowner is entitled. This means the landowner has the burden of causing the Commission to

 believe that the respective proposition is more likely true than not true.

        The Commission also considered whether defendant is entitled to payment for the cost to

 restore. In determining this, the Commission considered whether the permanent easement caused

 a difference in the condition of the property from the pre-taking condition to the after-taking and

 after construction condition. This amount, if any, is not included in the amount of just

 compensation.

 III.   FINDINGS OF FACT

        After deliberations by all of the Commissioners, the Commission makes the following

 findings of fact:

        1.       The date of taking of the Schaeffer property is December 17, 2018.

        2.       The highest and best use of the property before the taking is agricultural. The

 highest and best use of the property after the taking is agricultural.



                                                   2
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 3 of 12 PageID #: 11506




        3.      The total acreage of the property before taking is 135.20 acres.

        4.      The total fair market value of the entire parcel (land) before the taking is

 $1,352,000.00 and the total value of the improvements is $14,000.00, for a total value of the

 entire parcel with improvements before the taking of $1,366,000.00.

        5.      The permanent easement taken is 1.67 acres.

        6.      The temporary workspace easement is 1.340 acres.

        7.      The additional temporary workspace easement is 0.840 acres.

        7.      The total fair market value of the entire parcel with improvements after taking is

 $1,350,970.00.

        8.      The Commission’s calculation is set forth below.

 IV.    DETERMINATION OF JUST COMPENSATION

                         Land and Improvements-Value Before Taking

 Description                            Size           $ Per Acre             Total
 Entire Parcel (land)                   135.20         $10,000.00             $1,352,000.00
 Improvements                           n/a            n/a                     $14,000.00
 Total Value (Before Taking)                                                  $1,366,000.00



                          Land and Improvements-Value After Taking

 Description                            Size           $ Per Acre             Total
 Entire Parcel (land) less 1.67 acres   133.53         $10,000.00             $1,335,300.00
 Permanent Easement Area                1.67           $1,000.00              $1,670.00
 Improvements                           n/a            n/a                    $14,000.00
 Total Value (After Taking)                                                   $1,350,970.00

          Temporary Construction Easement and Temporary Workspace Easement

 Description              Size $ Per Acre              Rental Rate Term               Total
 Temporary W.S Easement 1.340 $10,000.00               20%         2 Yr.              $5,360.00
 Add. Temp. W.S. Easement 0.840 $10,000.00             20%         2Yr.               $3,360.00
 Total                                                                                $8,720.00



                                                  3
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 4 of 12 PageID #: 11507




                                  Conclusion-Just Compensation

 Value of Permanent Pipeline Easement                          $15,030.00
 Total Market Rent for Temporary Easements                     $8,720.00
 Total Just Compensation                                       $23,750.00


        The Commission finds the reasonable value of total just compensation is $23,750.00. The

 Commission came to this decision as follows.

                                        Appraisal Experts

        The Commission finds that the reasonable value of the land is $10,000.00 per acre. In

 addition to other evidence, the Commission relied on the comparable sales presented by

 plaintiff’s expert appraiser Corey Sell, with particular attention placed on Comparable No. 3 in

 his appraisal report. This property was valued at $10,136.00 per acre, and had one ammonium

 pipeline and one gas pipeline present on the property. That comparable sale also had 94% tillable

 ground and was within close proximity to the subject property. The Commission also finds that

 comparable sale No. 5, set forth in the appraisal report of Corey Sell, is comparable to the subject

 property, in that it has two gas pipelines on the property, and is located in close proximity to the

 subject property.

        Additionally, the comparable sale calculation in the appraisal report of defendant’s expert

 appraiser, Donna Howard, concluded that the comparable sales described in her report had a

 median adjusted sale price of $10,260.00 per acre and she found that the market will support a

 rounded unit value of $10,000 per acre as the value of the fee simple interest in the land.

        For these reasons, the Commission utilized the amount of $10,000.00 per acre in

 calculating the before and after value of the land, and in calculating the total market rent for the

 temporary easements, as shown above.




                                                   4
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 5 of 12 PageID #: 11508




        The Commission finds that the rental rate for calculating the total market rent for the

 temporary easements should be 20%, after taking consideration of all of the evidence presented.

 With regard to this finding, the Commission found that the approximate rental rate of 10% to

 12% shown in the appraisal report of Cory Sell only minimally compensates a landowner for the

 loss of use of the temporary easement area and that a 20% rental rate is a more appropriate rental

 rate to adequately compensate the landowner for the temporary loss of use of the easement areas.

        Defendant’s appraisal expert, Donna Howard, concluded in her appraisal report that the

 southern remainder of defendant’s property, consisting of 106.33 acres, had been damaged after

 the construction of the pipeline. In her report, she states that she reviewed the report provided by

 Berning Soil Services, LLC (the “Berning Report”) as well as a declaration signed by the tenant

 farmer who is familiar with the property. Additionally, she considered a University of Missouri

 Extension report relating to Missouri farmland values titled “Missouri Farm Land Values

 Opinion Survey-2018”. From that report, Ms. Howard found that the decrease in market value

 for good cropland to average cropland statewide declined by 20%, and from average cropland to

 poor cropland by an average of 23.35%. Based upon these factors, she reduced the value of the

 southern remainder by 23%. She reduced the value per acre from $10,000.00 to $7,700.00.

 Therefore, she reduced the value of 106.33 acres by a total of $243,800.00. The Commission

 notes that this amount represents 87% of the total damage claimed by defendant in this case,

 which is $280,000.00.

 On cross-examination at the hearing, Ms. Howard identified three factors upon which she relied

 in reducing the value of the 106.33 acres in the southern remainder. Those three factors were

 drainage, access, and soil quality. With regard to drainage, she testified that she assumed plaintiff

 had no obligations to remedy any drainage issues post-construction. With regard to access, she



                                                  5
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 6 of 12 PageID #: 11509




 stated she was not aware that Anthony Simon, the person who farms the subject property, has

 indicated that the property could be accessed in all areas for farming purposes. She stated she did

 not know if the access road was still inaccessible. She testified that she did not know, even at the

 time of her testimony at the hearing, whether the access road was open that day. She stated she

 had no knowledge of any access issues relating to the property except for what she had been told

 by other parties.

        With regard to soil quality she testified that she relied on the Berning Report, which

 stated that topsoil is mixed with subsoil in several sites. On cross-examination, she admitted that

 in her deposition, she stated that soil quality can be a factor in reducing the value of the

 remainder, but because she did not have any data on soil quality, the factors on which she relied

 for reducing the value of the southern remainder were only drainage and access. She also

 admitted on cross-examination that soil mixing was not done on the 106.33 acre southern

 remainder. She testified that she did not know about any crop yield information and data for the

 property, either before or after her appraisal report.

        Also on cross-examination, Ms. Howard admitted that (i) she did not have any FERC

 experience in appraisals, (ii) she did not review the FERC certificate, (iii) she was not aware of

 regulations at the time of the appraisal, (iv) she did not know how much rain had fallen the night

 before her site visit, (v) she was not aware of restoration of the property before the visit, (vi) she

 did not review the complaint filed by plaintiff in this case, (vii) she did not talk to the owner of

 the property, (viii) she did not talk to the farmer, Anthony Simon, and (ix) she did not talk to

 Gerald Berning. Ms. Howard also agreed that there are numerous pipelines in that area and that

 some of her comparable sales used in her appraisal report have pipelines crossing through them.




                                                    6
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 7 of 12 PageID #: 11510




 Finally, she stated that she cannot draw the general conclusion that a pipeline depresses the value

 of farmland in Northern St. Charles County.

        For these reasons, the Commission finds that Donna Howard, defendant’s appraisal

 expert, did not offer credible evidence to support a conclusion that the southern remainder of the

 subject property, 106.33 acres, was damaged by the construction of the pipeline. The

 Commission rejects her conclusion that the value of the southern remainder was damaged by

 23%.

                                             Soil Experts

        Defendant presented testimony, through their expert Gerald Berning, that installation of

 the pipeline impacted the subject property of Defendant by causing soil compaction, loss of

 topsoil, mixing of topsoil and subsoil during construction, and changes to soil drainage. The

 Commission has considered each of these assertions.

        Soil Compaction. Plaintiff’s expert, Aaron DeJoia, testified that, in his professional

 opinion, there are no visual or physical indications of soil compaction in the right-of-way area on

 the subject property. Mr. DeJoia testified that defendant did not take measurements of soil

 compaction, either through the use of a cone penetrometer or by soil bulk density measurements.

 Mr. DeJoia also testified that Duraroot, where Mr. DeJoia is the Principal Scientist, conducted

 compaction tests on the right-of-way area during and immediately following construction. Table

 4 of Mr. DeJoia’s Report (the “DeJoia Report”) documents the results of the compaction

 measurements.

        Mr. Berning testified that soil compaction can be seen through visual observation of the

 soil. Mr. DeJoia states in his report that the soil structure that Mr. Berning describes, within the

 soil pits evaluated by Mr. Berning, does not indicate that either platty or angular blocky



                                                   7
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 8 of 12 PageID #: 11511




 structures are present. The DeJoia Report concludes there is no visual evidence that the soil on

 the right of-way is compacted. Additionally, the only measurements taken of soil compaction

 indicate that the property underwent decompaction at the end of September, 2019. The DeJoia

 report states that the property was evaluated for compaction in five different areas, and at each

 area the soil strength in the undisturbed portion, the travel lane, the ditch line, and in the spoil

 areas was compared. At four of the five undisturbed locations, compacted layers of soil were

 identified. The report shows that no compacted layers were identified in the other locations

 within the right-of-way boundary. The Commission finds that the decompaction efforts utilized

 by plaintiff in the right-of-way area successfully decompacted the affected soil following

 construction.

         Loss of Topsoil. The DeJoia Report indicates that excavating native soil and then

 replacing it with non-native soil should be limited to only those situations where the chemical

 and physical properties of the soil exclude all plant growth. Mr. Dejoia testified that the Soil pH,

 Soil Organic Matter, the Cation Exchange Capacity, and the nutrients Phosphorus and Potassium

 from samples taken on the right-of-way and off the right-of-way have very similar properties and

 the chemical differences are not significant. In his report, he states that the soils are chemically

 equal. His report states that, in his experience, no reduction in crop yield will occur based on the

 soil chemistry analysis provided by defendant.

         The DeJoia Report indicates that removing native soil and replacing that soil with foreign

 topsoil is not advisable because it would require hundreds of trucks to haul off the current high-

 quality soil and then replace it with other soil. The imported soil will not function in the same

 manner as the native soil and could have herbicides and weeds that will impact future crop yield.




                                                    8
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 9 of 12 PageID #: 11512




         Topsoil Mixing. Based upon the soil fertility and chemistry results for the property,

 obtained by Mr. Berning, the DeJoia Report concluded that the topsoil and subsoil have very

 similar properties and the chemical differences are not significant. It indicates that any

 differences would not indicate a reduction in crop yields and that no crop yield reduction will

 occur based upon soil chemistry differences between any topsoil and subsoils that were mixed in

 the right-of-way area. The Commission notes that Mr. Berning, defendant’s expert, testified

 under cross-examination in the hearing that the test results of the soil chemistry and nutrients

 between the topsoil and the subsoil were very similar to each other.

         Soil Drainage. The Berning Report states that it appears that preconstruction drainage

 patterns may have been modified allowing for wet spots in the disturbed areas. It appears from

 the report, and from his testimony, that he did not do any studies or additional analysis of the

 drainage issue other than using Google Earth Pro to observe historical aerial photography of the

 property.

         The DeJoia Report concludes that the soils on the property are floodplain soils which are

 subject to periodic flooding. This flooding can have the effect of scouring the fields and

 removing soil and then depositing that soil within the same field, depending on the flooding

 event. The report states that the flood events can cause variability in soil types, topsoil depth, and

 topography within the same field. During 2019, a flood event occurred on the property. The

 DeJoia Report concludes that it is highly likely the topography and soil drainage properties of the

 property changed due to the flood in 2019. He points out that Mr. Berning provides no evidence

 that construction of the pipeline, as opposed to the flood which occurred in 2019, impacted the

 drainage at the site.




                                                   9
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 10 of 12 PageID #: 11513




        The Commission finds that the assertions in the Berning Report, that the preconstruction

 drainage patterns of the property may have been modified by the construction of the pipeline,

 allowing for wet spots and drainage issues is speculative, and not supported by any study, test, or

 other evidence presented by defendant. Thus, the Commission bases its conclusions on the

 DeJoia Report over the Berning Report.

        No Award for Restoration. For the above stated reasons, the Commission has not

 awarded any compensation for restoration or repair of the property.

                              Expert Witness Credibility and Weight

        The Commission finds that expert witness Aaron J. DeJoia is highly qualified to offer

 testimony on the issue of soil matters as they relate to pipeline construction projects. This

 witness has published various articles and studies, including a 2011 article titled “Evaluating

 Agronomic Characteristics of Surface Soils on a Pipeline Right of Way.” Mr. DeJoia testified

 that the Soil pH, Soil organic matter, the Cation Exchange Capacity, and the Nutrients

 Phosphorus and Potassium from samples taken on right-of-way and off right-of-way have very

 similar properties and the chemical differences are not significant. In his report, he states that the

 topsoils are chemically equal. His report states that, in his experience, no reduction in crop yield

 will occur based on the soil chemistry analysis provided by the landowner. The Commission

 believes this conclusion is of significant importance in the case, as the highest and best use of the

 property is agricultural, with crop yields and productivity of central importance to the value of

 the property. The Commission finds that the qualifications and experience of Mr. DeJoia were a

 better match for the subject matter in this case than those of Mr. Berning, and therefore the

 opinions and expert testimony of Mr. DeJoia are entitled to greater weight in this case.




                                                   10
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 11 of 12 PageID #: 11514




         As stated above, the Commission finds that the expert opinion testimony of appraiser

 Donna Howard, with respect to her conclusion that the southern remainder of the property in the

 amount of 106.33 acres had been damaged by 23%, was not supported by sufficient evidence or

 investigation, and the Commission finds that the expert appraisal testimony and opinion of Corey

 Sell is of greater weight in this case.

                                           Other Considerations

         Crop Yields. The Commission took into consideration that the crop yields for the subject

 property for 2020 were equal to or slightly greater than the crop yields for 2018. This was shown

 in plaintiff’s Exhibit 38 A.

         Access to the Property. In the hearing, plaintiff called Anthony Simon. He testified he

 farms the subject property. Mr. Simon testified that he can access the subject property from

 Highway 94 and also from the farm access road, which is the rock gravel road from Portage

 Road into the property. He testified that if there is significant water on the property, there is a

 wet area that can prevent access to the south side of the parcel. However, that it is a result of

 drainage from the neighbor’s farm, it is a low spot that ties into a drainage ditch south of the

 pipeline, and it is a natural drainage area. He testified that during construction, he contacted

 plaintiff to get access to the grain bins to remove the grain, and in response plaintiff put down

 gravel on the access road, which remedied the access issues. The Commission found the

 testimony of Anthony Simon to be particularly credible, as he is the person who presently farms

 the property, and has a business relationship with defendant, the owner of the subject property.

 Despite this relationship with the owner of the property, he testified he can successfully access

 all portions of the property for farming purposes, both from the access road off of Portage Road

 and from Highway 94.



                                                   11
Case: 4:18-cv-01327-DDN Doc. #: 624 Filed: 07/13/21 Page: 12 of 12 PageID #: 11515




         For all of these reasons, the Commission concludes the reasonable value of total just

 compensation is $23,750.00. The Commission further concludes defendant is not entitled to any

 cost to cure.

         The conclusions of the Commission in this case were, in all relevant aspects, unanimous.

 For the Commission:



 /s/ Thomas Lang                                             /s/ Dave Rohlfing
 Thomas Lang                                                 Dave Rohlfing
 Commission Chair                                            Member



 /s/ Edward Dinan                                            /s/ John Matlick
 Edward Dinan                                                John Matlick
 Member                                                      Member



 /s/ Timothy R. Huff
 Timothy R. Huff
 Member




                                                 12
